Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.  In this application claims 1-20 are pending in which claims 1 and 10-11 are in independent forms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 in view of Reuther United States patent Publication No. 2011/0320556 and further in view of Sorenson, III et al. United States Patent Publication No. 2013/0007183. 

As per claims 1, 10:
Davis et al. teach a system/method comprising: 
a distributed storage volume (DSV) deployed on a plurality of hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system); and 
a first host of the plurality of hosts with a local cache, and a storage controller, the storage controller executing on a processor to(Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system): 
query the DSV to determine whether a second file that is a copy of the first file is stored in the DSV(Par. 233: cloud controllers can query one or more of the other cloud controllers of the distributed file system to locate and access a needed data block that is already being cached by a peer cloud controller); 
responsive to determining that the DSV lacks the second file, transfer the first file from the local cache to the DSV(Par. 231: A cloud file from a previous data snapshot may no longer be referenced if all of the blocks it contains have been deleted some time ago. The cloud controller transfers this cloud file from the (first) cloud storage system to an archival cloud storage system), 
wherein the first file is replicated to a second host of the plurality of hosts  (Par. 191: The cloud storage providers may immediately internally replicate newly stored data to multiple POPs at different geographic locations; and 
responsive to determining that the second file resides in the DSV, storing a reference to the second file in the DSV, wherein the reference is replicated to the second host(Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider). 
Davis et al. do not explicitly disclose to receive a request to store a first file, which is a new file generated on the first host.  However, Reuther teaches a method,
receive a request to store a first file, which is a new file generated on the first host(See Reuther Par. 58: (For migration purposes the content file may be created on shared storage and then saved-state file may be stored in a file system controlled by a host OS).   
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Davis et al. to have the receive a request to store a first file, which is a new file generated on the first host.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Davis et al. and Reuther before him/her, to modify the system of Davis et al. to include the receive a request to store a first file, which is a new file generated on the first host of Reuther et al., since it is suggested by Reuther such that, the system utilizes storage shared between a source computer system and a target computer system to migrate the state of the virtual machine in which a saved-state file can be used to transfer the state of the virtual machine of Davis et al. from the source computer system to the target computer system (See Reuther Par. 5).
Davis et al. as modified do not explicitly disclose for the redirect access to the DSV through the local cache by: storing the first file to the local cache.  However, Sorenson, III et al. teach a method.
redirect access to the DSV through the local cache by:  storing the first file to the local cache (See Sorenson, III et al. 59 and 88: The storage gateway stores frequently accessed data in a local cache); 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Davis et al. and Reuther to have the redirect access to the DSV through the local cache by: storing the first file to the local cache.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Davis et al. and Reuther and Sorenson, III et al. before him/her, to modify the system of combination of Davis et al. and Reuther to include the redirect access to the DSV through the local cache by: storing the first file to the local cache of Sorenson, III et al., since it is suggested by Sorenson, III et al. such that, the system utilizes storage gateway that configured as an interface to and local cache for a primary storage provided remotely via the storage service and/or as an interface that shadows primary storage implemented on the customer's network to remote storage provided by the storage service configured as an interface to and local cache for a primary storage provided remotely via the storage service and/or as an interface that shadows primary storage implemented on the customer's network to remote storage provided by the storage service (See Sorenson, III et al. Par. 39).

As per claim 2:
Davis et al. as modified teach a method/system, 
wherein prior to transferring the first file to the DSV, the first file is compressed (See Davis et al. Par. 152:  The cloud files are encrypted and compressed from beginning to end, additional portions of the cloud file may need to be transferred. More specifically, the metadata for the blocks of the cloud file can be stored at the beginning of the file data, and are analyzed upon receipt and decryption. Because of the serial encryption and compression, all data up to and including a given target data block will need to be downloaded, decrypted, and decompressed to allow the target data block to be accessed).

As per claim 3:  
Davis et al. as modified teach a method/system, 
wherein the first file is associated with an account that lacks rights to modify the second file, the account instructs the storage controller to update the first file (See Davis et al. Par. 203: A cloud controller may use a value stored in a CVA's FSID field to perform a lookup in a table of cloud service provider credentials. This table may include a list of cloud storage providers that are currently storing the cloud file, as well as "cloud account" information (e.g., information identifying a specific user account at a cloud storage provider and credentials that are needed to access that user account). Note that in addition to accessing different cloud storage providers, a cloud controller may also be configured to access different cloud accounts at the same cloud storage provider (e.g., different user accounts with different configurations and/or levels of service at the same cloud storage provider)), and 
the updated first file no longer matches the second file(See Davis et al. Par. 110: The cloud controllers may use stored snapshot data to provide access to different versions of a file.  When an existing file is being modified, a cloud controller may be configured to present a previous version of the file to clients until the complete set of data for the modified version is available in the cloud storage system).  

As per claim 4:
Davis et al. as modified teach a method/system, 
wherein the updated first file is first stored in the local cache(See Davis et al. Par. 125:  The data file stored in one or more cloud storage systems. More specifically, the cloud controllers’ cache and ensure data consistency for the data stored in the cloud storage systems.  During operation, a cloud controller receiving new data from a client: (1) stores the new data in the cloud controller (operation 2010); (2) creates a metadata entry for the new data in the locally maintained metadata hierarchy (operation 2020); (3) updates the overlay metadata to point to the metadata entry and the new data stored in the cloud controller (operation 2030); and (4) then uses the overlay metadata to generate an incremental snapshot for the new data), and 
then transferred to the DSV upon determining that the DSV lacks a copy of the updated first file (See Davis et al. Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).

As per claim 5:
Davis et al. as modified teach a method/system, 
wherein the second file matches a third file in the DSV based on a shared hash value (See Davis et al. Par. 168 and 244:  (The storage management system may know that certain files will be duplicated and/or shared shortly after being modified, and hence may ensure that such files are both cached locally and forwarded to the cloud storage system to facilitate the expected duplication operation (Par. 168)) and (Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a  file system (Par. 244))), and 
the storage controller further executes to(Par. 165:  The cloud controller includes a host operating system that executes a guest operating system in a virtual machine): 
the copies of the third file in the DSV with copies of the reference to the second file (See Davis et al. Par. 244 and 334:  (The users may back up or otherwise keep multiple copies of the same file, or may send copies of a file to other users in their organization (Par. 244)) and (A typical file copy operation that is initiated by a client that transparently accesses a file stored in a distributed file system, as illustrated in FIG. 35A. Upon receiving a user request to copy the file ("file X") to a new, second file ("file Y"), client requests all of the data blocks for file X from cloud controller, and, upon receiving these data blocks, writes them to the new file Y (Par. 334))).  

As per claim 8: 
Davis et al. as modified teach a method/system, 
wherein a logical storage volume of the DSV is stored in a first memory of the first host(See Davis et al. Par. 119), and 
the local cache is stored in a faster second memory of the first host(See Davis et al. Par. 336 and 342).  

As per claim 9:
Davis et al. as modified teach a method/system, 
wherein the first file is added to a group of related files in the DSV(See Davis et al. Par. 257 and 293), and 
the entire group is replicated together to a third host of the plurality of hosts(See Davis et al. Par. 269 and 376).  

Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 in view of Reuther United States patent Publication No. 2011/0320556 in view of Sorenson, III et al. United States Patent Publication No. 2013/0007183 as applied to claims 1-5 and 8-10 and further in view of Anderson et al. United State Patent No. 9,471,593.

As per claim 6:
Davis et al. as modified teach a method/system, 
wherein a program on the first host requests to modify a third file in the DSV, and the storage controller further executes to (See Davis et al. Par. 104 and 168: (The method/system identify file metadata and file data that has changed due to recent write operations (Par. 104)) and (The customized file system device driver extracts, tracks, and forwards client file interactions on a per-file and a per-directory basis. This semantic information can include, but is not limited to: a file name; a file type; a requested file operation (e.g., a read, write, or update operation); a set of application information associated with the file; one or more users accessing the file; and security information for the file. Cloud controllers can use this information to determine whether a file and its associated information should be cached locally and/or forwarded to the cloud storage system (Par. 168))): 
Davis et al. as modified do not explicitly disclose for the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes.  However, Anderson et al. teach a method/system,
 retrieve a copy of the third file from the DSV (See Anderson et al. Col. 1 lines 30-31); 
store the copy of the third file as a fourth file in the local cache(See Anderson et al. Col. 3 lines 63-64: (The client  for distributively storing files in the distributed storage system over a network);
detect that the program saved changes to the fourth file(See Anderson et al. Col. 3 lines 6 lines 36-42:  The client receives indication of success of the update to the file stored in the distributed storage system); and 
responsive to detecting the changes, update all copies of the third file in the DSV with the changes (See Anderson et al. Col. 2 lines 48-53:  Updating copies of a file stored on three or more computers, such that a majority of computers must be responsive to complete the update, and that any computer that is not responsive at the time of the update will have its copy of the file automatically updated the next time it is responsive to an update).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Davis et al. and Reuther and Sorenson, III et al. to have the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Davis et al. and Reuther and Sorenson, III et al. and Anderson et al. before him/her, to modify the system of combination of Davis et al. and Reuther and Sorenson, III et al. to include the retrieve a copy of the third file from the DSV; store the copy of the third file as a fourth file in the local cache; detect that the program saved changes to the fourth file; and responsive to detecting the changes, update all copies of the third file in the DSV with the changes of Anderson et al., since it is suggested by Anderson et al. such that, the method and system for updating copies of a file stored in a distributed storage system(See Anderson Col. 1 lines 42-43).

As per claim 7:
Davis et al. as modified teach a system/method, 
wherein the third file is retrieved from a different third host of the plurality of hosts, and the fourth file is saved to a logical storage volume of the DSV on the first host changes (See Anderson et al. Col. 2 lines 48-53:  Updating copies of a file stored on three or more computers, such that a majority of computers must be responsive to complete the update, and that any computer that is not responsive at the time of the update will have its copy of the file automatically updated the next time it is responsive to an update).

Claims 11-12 and 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 in view of Sorenson, III et al. United States Patent Publication No. 2013/0007183 and further in view of Jacobs et al. United State Patent No. 8,805,901. 

As per claim 11:
Davis et al. as modified teach a system, 
a distributed storage volume (DSV) deployed on a plurality of hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system); and  - 38 -Attorney Docket No. 0816028.00255/20181173 
a first host of the plurality of hosts with a local cache, and a storage controller, the storage controller executing on a processor to hosts (Par. 305: (One or more services are executed in virtual machines in a manner that leverages the distributed file system. More specifically, services and applications can be executed in virtual machines in a manner that ensures that their executables, runtime structures, and/or application data are all stored in the distributed file system): 
retrieve a first file stored in the DSV(Par. 107: Receiving a request to store a 10 GB file); 
store a copy of the first file as a second file in the local cache(Par. 107: First storing the 10 GB file locally); 
receive a request from a program to modify the second file(Par. 168: A requested file operation (e.g., a read, write, or update operation)); and 
query the DSV to determine whether the DSV includes a third file that matches the updated second file(Par. 233: cloud controllers can query one or more of the other cloud controllers of the distributed file system to locate and access a needed data block that is already being cached by a peer cloud controller); 
responsive to determining that the DSV lacks the third file, updating the first file with the updates (Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).
Davis et al. do not explicitly disclose for the redirect access to the DSV through the local cache by: storing the first file to the local cache.  However, Sorenson, III et al. teach a method.
responsive to receiving the request, redirect access to the DSV through the local cache by:  storing the first file to the local cache (See Sorenson, III et al. 59 and 88: The storage gateway stores frequently accessed data in a local cache); 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Davis et al. to have the redirect access to the DSV through the local cache by: storing the first file to the local cache.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Davis et al. and Sorenson, III et al. before him/her, to modify the system of Davis et al. to include the redirect access to the DSV through the local cache by: storing the first file to the local cache of Sorenson, III et al., since it is suggested by Sorenson, III et al. such that, the system utilizes storage gateway that configured as an interface to and local cache for a primary storage provided remotely via the storage service and/or as an interface that shadows primary storage implemented on the customer's network to remote storage provided by the storage service configured as an interface to and local cache for a primary storage provided remotely via the storage service and/or as an interface that shadows primary storage implemented on the customer's network to remote storage provided by the storage service (See Sorenson, III et al. Par. 39).
Davis et al. as modified do not explicitly disclose for the replace the first file with a reference to the third file.  However, Jacobs et al. teach a system,
responsive to determining that the DSV includes the third file, replacing the first file with a reference to the third file(See Jacobs et al. Col. 4 lines 17-22 and Col. 3 lines 57-60: (The client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22)) and (A modified version of the data object (file) can be created and stored in the append-only file system. A new pointer to the modified version of the data object (file) replaces the pointer to the old version of the data object (file) in the directory (Col. 3 lines 57-60))).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Davis et al. and Sorenson, III et al. to have the replace the first file with a reference to the third file.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Davis et al. and Sorenson, III et al. and Jacobs et al. before him/her, to modify the system of combination of Davis et al. and Sorenson, III et al.  to include the replace the first file with a reference to the third file of Jacobs et al., since it is suggested by Jacobs et al. such that, the system provides a mechanism that allows replacing one of the first pointers in the first version of the directory with a different new pointer that is a reference to a different data object than that referenced to by the first pointer to provide a modified first version of the directory (See Jacobs et al. Col. 4 lines 36-40).

As per claim 12:
Davis et al. as modified teach a method/system, 
wherein the program is provided access to the second file in response to a request to access the first file(See Davis et al. Par. 8:  An initial cloud controller receives a request from a client system to access a target file in the distributed system. This initial cloud controller uses the namespace mappings for the global namespace to determine a preferred cloud controller that will handle the request). 

As per claim 14:
Davis et al. as modified teach a method, 
wherein the program lacks rights to modify the third file(See Davis et al. Par. 91: In a transactional copy-on-write file system, a file is not modified in place).  

As per claim 15:
Davis et al. as modified teach a method, 
wherein the second file is further updated(See Davis et al. Par. 103), and 
the further updated second file is transferred to the DSV replacing one of the first file and the reference to the third file(See Jacobs et al. Col. 4 lines 17-22 and Col. 3 lines 57-60: (The client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22)) and (A modified version of the data object (file) can be created and stored in the append-only file system. A new pointer to the modified version of the data object (file) replaces the pointer to the old version of the data object (file) in the directory (Col. 3 lines 57-60))). 

As per claim 16:
Davis et al. as modified teach a method/system,
wherein files in the DSV are copied to the local cache(See Davis et al. Par. 119:  Copying the file and metadata for the cloud file into a memory buffer), and 
the program only directly interacts with files in the local cache(See Davis et al. Par. 102: A set of block records in metadata include pointer fields that indicate the location of the file data in a disk block in local storage).  

As per claim 17:
Davis et al. as modified teach a method/system, 
wherein the first file is grouped with a plurality of related files as a group and the group is replicated together(See Davis et al. Par. 123, 253, and 297:  (A cloud controller may also perform additional file grouping based on user configuration and/or automatic analysis of file access trends. For example, users may be provided with a way to configure a policy that reflects anticipated file access patterns, groupings, and/or priorities (Par. 123)) and (The concept of temporal deduplication applies not only to individual files, but also to groups of files (Par. 253)) and (A locality policy may also be used to group backup files into a distinct set of cloud files (Par. 297))).  

As per claim 18:
Davis et al. as modified teach a method/system, 
wherein the first host includes a plurality of memory devices storing a logical volume of the DSV(See Davis et al. Par. 101:  The cloud storage system may be configured to store the distributed file system's data in the form of encrypted storage volumes), and 
the local cache is configured to transfer unduplicated files to the logical volume(See Davis et al. Par. 200).  

As per claim 19:
Davis et al. as modified teach a method/system, 
wherein data is replicated between memory devices of the plurality of memory devices(See Davis et al. Par. 191:  Some higher-cost cloud storage providers may immediately internally replicate newly stored data to multiple POPs at different geographic locations, thereby ensuring very high availability and low-latency access from anywhere in the world). Choosing an appropriate cloud storage provider for a distributed file system may also depend on determining an anticipated data set and access patterns).  

As per claim 20:
Davis et al. as modified teach a method/system, 
wherein the first file is retrieved from a first logical volume of the DSV on a different second host of the plurality of hosts (See Davis et al. Par. 434: The client may connect to multiple (or all) of the referred cloud controllers to retrieve their cached data (or leverage their combined bandwidth to a supporting cloud storage system) and retrieve the needed data set as quickly as possible), and 
one of the second file and the reference to the third file is stored on a second logical volume of the DSV on the first host before the one of the second file and the reference to the third file is replicated to the first logical volume to one of update and replace the first file(See Davis et al. Par. 200: A distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider).

 Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Davis et al. United States Patent Publication No. 2014/0006465 in view of Sorenson, III et al. United States Patent Publication No. 2013/0007183 as applied to claims 11-12 and 14-20 and further in view of Liang et al. United State Patent Publication No. 2013/0036092. 

As per claim 13:
Davis et al. as modified do not explicitly disclose for the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts.  However, Liang et al. teach a method,
wherein the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts (See Liang et al. Par. 64-65:  The replicated files are compressed when stored in the shared file system (The file system is in distributed client/server software architectures(Par. 1)) and the replicated files stored in the shared file system are decompressed and converted into an appropriate format by the master server when performing the incremental update and by the slave nodes upon preloading). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Davis et al. and Sorenson, III et al. to have the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Davis et al. and Sorenson, III et al. and Liang et al. before him/her, to modify the system of combination of Davis et al. and Sorenson, III et al. to include the first file is compressed and the compressed first file is replicated to a plurality of memories on the plurality of hosts of Liang et al., since it is suggested by Liang et al. such that, the method and system in the distributed client/server software architectures related to maintain consistency between contents of cache files distributed over a plurality of processing nodes, while insuring their quasi real-time availability (See Liang et al. Par. 1).

Response to Arguments 
Applicant previously contends Davis et al. fail to teach "responsive to determining that the second file resides in the DSV, store a reference to the second file in the DSV, wherein the reference is replicated to the second host" as recited in claim 1.  Examiner respectfully disagrees with applicant.  Davis et al. teach a method that the file copy operation is perform by the client by accessing the file stored in a distributed file system that based on receiving request from user to perform a copy of file (file X) to a new second file (file Y) the cloud controller perform collecting all the data blocks of requesting file (file X) and writes all these data blocks to the new file (file Y). The cloud controller needs to: (1) determine the cache status for all of the data blocks of file X; (2) request any uncashed data blocks for file X from cloud storage system; (3) wait for the associated cloud files containing these data blocks to be delivered and processed; and then (4) send the data blocks to client, which then writes them back to the distributed file system as file Y (Par. 334) and also, Davis et al. teach a method that a distributed file system with data mirrored across multiple cloud storage systems, a cloud controller may be configured to immediately write a cloud file to a first cloud storage provider (thereby allowing the data to be propagated to other cloud controllers), but then delay the transfer of the cloud file to the mirror to a time when network bandwidth is cheaper. In such embodiments, the cloud controller may be specially configured to ensure that the cached local copy of the data in the cloud file is not flushed until after it has been mirrored to the second cloud storage provider (Par. 200).  Therefore, Davis et al. teach "responsive to determining that the second file resides in the DSV, store a reference to the second file in the DSV, wherein the reference is replicated to the second host" as recited in claim 1.
Applicant previously contends Davis et al. as modified fail to teach "retrieve a first file stored in the DSV; store a copy of the first file as a second file in the local cache; receive a request from a program to modify the second file; responsive to receiving the request: save the updates to the second file…, replacing the first file with a reference to the third file” as recited in claim 11.  Examiner respectfully disagrees with applicant.  Davis et al. teach a method that the cloud controller as a tool generate cloud files for example, the cloud controller allocate one or more cloud-file-size memory buffers, copy the file and metadata for the cloud file into a memory buffer, encrypting the contents of the memory buffer and finally, upload the encrypted contents of the memory buffer to a cloud storage system as a cloud file.  In this process the cloud controller involves allocating and using memory buffers, and potentially performing a large number of data copy operations (Par. 119) also, the cloud controller arrange data cached in local storage to optimize performance by periodically performing a "defragmentation" operation for cached data to selectively relocate the cached data blocks for one or more files into a contiguous section of local storage, thereby improving read performance. Such defragmentation operations may involve copying a set of cached data blocks to a new location, updating lookup structures accordingly, and then freeing the original locations of the cached blocks (Par. 143).  Davis et al. do not explicitly disclose for the replace the first file with a reference to the third file.  However, Jacobs et al. was introduced since, Jacobs et al. teach a geographically distributed file system that allows method that the client attempts to upload the modified version of the data object to the distributed file system. Pointer managers of the distributed file system determine whether this modified version of the data object should become the most current (e.g. the newest) version of the data object stored in the distributed file system (Col. 4 lines 17-22) also, Jacobs et al. teach a method that a modified version of the data object (file) can be created and stored in the append-only file system. A new pointer to the modified version of the data object (file) replaces the pointer to the old version of the data object (file) in the directory (Col. 3 lines 57-60).  Therefore, Davis et al. as modified teach "retrieve a first file stored in the DSV; store a copy of the first file as a second file in the local cache; receive a request from a program to modify the second file; responsive to receiving the request: save the updates to the second file…, replacing the first file with a reference to the third file” as recited in claim 11.
Applicant contends Davis et al. fail to teach “receive a request to store a first file, which is a new file generated on the first host” as recited in claim 1.  Examiner respectfully disagrees with applicant. Reuther was introduced since, Reuther teaches a method that as specified in Fig. 8 the virtualization module can cause the target computer system to copy the pages stored in the host operating system page file into guest physical memory of the target computer system (Par.540 also, Reuther teaches a method that a saved-state file, which is a separate memory content file, may be created on shared storage (by creating a file that means the file is not exist and a new file is created) and used for the migration operation and Saved-state file may be stored in a file system controlled by a host OS (Par. 58).  Therefore, Davis et al. as modified teach “receive a request to store a first file, which is a new file generated on the first host” as recited in claim 1. 
Applicant contends Davis et al. fail to teach “responsive to determining that the DSV includes the third file, replace the first file with a reference to the third file” as recited in claim 11. Examiner respectfully disagrees with applicant.  Jacobs et al. was introduced since, Jacobs et al. teach a method that a modified version of the data object (file) can be created and stored in the append-only file system. A new pointer (reference to the file) to the modified version of the data object (first file) replaces the pointer (reference to the file) to the old version of the data object (third file) in the directory (Col. 3 lines 57-60) also, Jacobs et al. teach a method that based on successful modification to the version of data object (file) the updated data object (file) would be stored in the distributed file system and creates a new pointer (reference) and modified version of the directory. The new pointer references the modified version of the data object. The modified version of the directory has the previous pointer replaced with the new pointer for the modified version of the data object (third file) (Col. 4 lines 55-65).  Therefore, Davis et al. as modified teach “responsive to determining that the DSV includes the third file, replacing the first file with a reference to the third file” as recited in claim 11. 

Applicant's amendments have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ulrich et al. United States Patent Publication No. 2002/0124137,
Zheng et al. United States Patent No. 7,921,179,
Smith et al. United States Patent No. 8,015,355.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157